            Case 1:20-cv-00619-JTA Document 1 Filed 08/25/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
                                                                                                   p • 30,
 MARTHA FAYE BRANNON,
 Individually and as Next Friend of                            CIVIL ACTION NQ;;;1],.'.1              cLK
                                                                  1:20-cv-00619
                                                                                                       T
 W          J        C      ,a minor,
 and TYRELL FLOYD,

         Plaintiffs,

 v:                                                  Removed from Henry County Circuit
                                                     Court, Case No.37-CV-2020-900044.00
 SWANSON LOGISTICS,LLC,
 TOMMY T. FISHER,et al.,

         Defendants.


                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Rule 81(c) of the Federal Rules of Civil

Procedure, and M.D. Ala. LR 81.1, Defendants Swanson Logistics, LLC and Tommy T. Fisher

give notice of and consent to the removal of this case from the Circuit Court of Henry County,

Alabama,to this Honorable Court, and, as grounds therefore, state the following:

       1.      This is a negligence/wantonness case arising out of a motor vehicle accident.

       2.      This lawsuit was originally filed by Plaintiffs Martha Faye Brannon, individually

and as neAt friend of Wi     J      C    ,and Tyrell Floyd on July 22,2020, in the Circuit Court

of Henry County, Alabama, and assigned Case No. CV-20-900044.00. Plaintiffs named Swanson

Logistics, Tommy T. Fisher, and Fictitious Parties A-F as Defendants.

       3.      Defendant Swanson Logistics was served with Plaintiffs' Complaint by way of

certified mail delivered to Swanson Logistics' registered agent Charles Swanson at Swanson

Logistics' registered office address in Carver, Minnesota, on July 28, 2020.
              Case 1:20-cv-00619-JTA Document 1 Filed 08/25/20 Page 2 of 5



       4.       Defendant Tommy T. Fisher was served with Plaintiffs' Complaint by way of

certified rnail delivered to him at his residence at 5158 Russell Ave. N., Minneapolis, Minnesota,

on July 28,2020.

       5.       The Complaint expressly seeks compensatory and punitive damages in an amount

"not less than one million dollars." This sum demanded in the initial pleading, which sum exceeds

the necessary jurisdictional threshold, is deemed to be the amount in controversy. 28 U.S.C. §

1446(c)(2).

       6.       As a result, this Notice of Removal is filed "within 30 days after receipt by the

defendant .. . of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based." 28 U.S.C. § 1446 (b)(1). Therefore, this Notice of Removal has

been filed within the time allowed by law. See 28 U.S.C. § 1446(b); Fed. R. Civ. P. 6(a).

       7.       Pursuant to 28 U.S.C. § 1446(d), Defendants have this day served a copy of this

Notice of Removal on the Clerk of the Circuit Court of Henry County, Alabama and the Plaintiff

by filing the same with the state court's electronic filing system (AlaCourt).

       8.       The documents attached hereto as Exhibit 1 constitute a copy of the process,

pleadings, and orders filed in the state court proceedings.

                                 DIVERSITY JURISDICTION

       9.       This Notice of Removal is based on diversity jurisdiction. 28 U.S.C. § 1332.

       10.      To confer diversity jurisdiction, the amount in controversy between each of the

parties must exceed the sum or value of $75,000.00 exclusive of interest and costs. 28 U.S.C. §

1332(a). Moreover, the action must be brought "between citizens of different states." 28 U.S.C.

§ 1332(a)(1).




                                                 2
              Case 1:20-cv-00619-JTA Document 1 Filed 08/25/20 Page 3 of 5



I.     THE PARTIES ARE COMPLETELY DIVERSE.

        11.     Plaintiffs reside in Henry County, Alabama, and are, therefore, citizens ofthe State

of Alabama. (Complaint at ¶111-2.)

        12.     Defendant Tommy T. Fisher resides in Minnesota, and is, therefore, a citizen ofthe

State of Minnesota. (Complaint at ¶ 4; Declaration ofTommy T. Fisher, attached hereto as Exhibit

2.)

        13.     Swanson Logistics is a Minnesota limited liability company whose sole member,

Charles Swanson, resides in Minnesota, making Swanson Logistics a citizen of the State of

Minnesota for diversity jurisdiction purposes. (Declaration of Charles Swanson, attached hereto

as Exhibit 3.) Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022

(llth Cir. 2004). Information from the Minnesota Secretary of State's website concerning

Swanson Logistics is attached hereto as Exhibit 4.

        14.     The citizenship of defendants sued under fictitious names shall be disregarded. 28

U.S.C. § 1441(b)(1).

        15.     Because Fisher's and Swanson Logistics' states of citizenship (Minnesota) are

different from Plaintiffs' states of citizenship (Alabama), complete diversity exists in this case.

II.    THE AMOUNT IN CONTROVERSY EXCEEDS THE JURISDICTIONAL
       THRESHOLD.

       16.      Plaintiffs' Complaint demands judgment against Defendants "for compensatory

damages and punitive damages in an amount determined by a jury and not less than one million

dollars." (Complaint, at ad damnum clauses, pages 4-9.) Thus, Plaintiffs' Complaint expressly




                                                 3
               Case 1:20-cv-00619-JTA Document 1 Filed 08/25/20 Page 4 of 5



requests a sum exceeding the necessary jurisdictional threshold. This sum demanded in Plaintiffs'

initial pleading is deemed to be the amount in controversy. 28 U.S.C. § 1446(c)(2).1

         17.       As a result, the amount in controversy in the present case exceeds $75,000,

exclusive of interest and costs.

         18.       Based on the foregoing, this action is one over which this Court has original

jurisdiction pursuant to the provisions of 28 U.S.C. § 1332, and this action is removable under 28

U.S.C. §§ 1441, et seq.

         WHEREFORE, Defendants Swanson Logistics, LLC and Tommy T. Fisher respectfully

remove this action from the Circuit Court of Henry County, Alabama, bearing civil action number

37-CV-2020-900044.00.

                                                       Respectfully submitted,



                                                                   S R IS (RIISJ8057)
                                                        . CRAIG CAMPBELL(CAMPJ7981)
                                                       HAND ARENDALL HARRISON SALE LLC
                                                       Post Office Box 123
                                                       Mobile, Alabama 36601
                                                       Telephone: (251)432-5511
                                                       Facsimile: (251)694-6375
                                                       E-mail: briis(&,handfirm.com;
                                                               carnpbellhandfirm.com
                                                       Attorneys for Defendants Swanson Logistics, LLC
                                                       and Tommy T. Fisher


  The demand of $1,000,000 in Plaintiffs Complaint necessarily indicates that the claims of(at least) one ofthe three
named Plaintiffs satisfy the $75,000 amount-in-controversy requirement. Accordingly, in the event that the claims of
any other named plaintiffdo not exceed the amount-in-controversy requirement, this Court may exercise supplemental
jurisdiction over the claims of the other plaintiff(s) as they are part of the same case and controversy as those of the
plaintiff(s) who allege sufficient amount in controversy. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,
549,559-567(2005).

Likewise, the demand of $1,000,000 also necessarily indicates that the claims of(at least) one of the three named
plaintiffs against (at least) one of the two named defendants satisfy the $75,000 amount-in-controversy requirement.
Regardless, where defendants are alleged to be jointly liable (as Swanson Logistics and Tommy T. Fisher are alleged
to be in Plaintiffs' Complaint), damages are appropriately aggregated against multiple defendants. State Farm Mut.
Auto. Ins. co. v. Health & Wellness Servs., Inc., 389 F. Supp. 3d 1137, 1152(S.D. Fla. June 10, 2018).

                                                          4
            Case 1:20-cv-00619-JTA Document 1 Filed 08/25/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date of filing, I served the foregoing on counsel of record by
placing a copy ofthe same in the United States Mail, first-class postage prepaid as follows:

 Adam E. Parker, Esq.
 Capps, Gil & Parker, LLC
 111 Adris Place, Suite 2
 Dothan, AL 36303
 aparker@wiregrassattorneys.com

 Reginald D. McDaniel, Esq.
 Law Office of Reginald D. McDaniel, LLC
 3720 4th Avenue South
 Birmingham, AL 35222
 rdm@reginaldmcdaniel.com




6704132v1




                                               5
